                 Case 3:19-cv-02125-MEM Document 18 Filed 07/23/20 Page 1 of 1


                                           Office of the Clerk

                                UNITED STATES DISTRICT COURT
                                               for the
                                  MIDDLE DISTRICT OF PENNSYLVANIA
                              William J. Nealon Federal Bldg. & U.S. Courthouse   Divisional Offices:
                                        235 North Washington Avenue
                                                P.O. Box 1148                     Harrisburg:
                                           Scranton, PA 18501-1148                (717) 221-3920

      Peter J. Welsh                  (570) 207-5600 Fax (570) 207-5650           Williamsport:
       Clerk of Court                     www.pamd.uscourts.gov                   (570) 323-6380




                                            July 23, 2020



The Honorable Malachy E. Mannion
United States District Judge
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Building & U.S. Courthouse
235 North Washington Avenue
Scranton, PA 18503

Re:     Report of the Mediator
        Lebron v. Lumber Liquidators, 3:19-CV-2125 (Mannion, J.)

Dear Judge Mannion:

Mediator Joseph Joyce reports the matter is settled. Please issue an order
permitting 60 days to complete the agreement.


                                         Best wishes,



                                         s/ Joseph A. Barrett
                                         Joseph A. Barrett
